PER CURIAM.
Gary W. Evans and Lawrence W. Osborne, residents, voters and municipal employees of the City of Jacksonville, seek to reverse a final summary judgment declaring valid the results of the election of May 9, 1995, in which the Jacksonville electorate approved an amendment to Article 17 of the Jacksonville City Charter that established an appointed, rather than elected, Civil Service Board. Because the material facts are not in dispute and in its lengthy and thoughtful final summary judgment the trial court correctly applied the law, we affirm.
JOANOS, MICKLE and VAN NORTWICK, JJ., concur.